                                                                                 FILED
           Case: 4:19-cr-01027-PLC Doc. #: 1 Filed: 12/18/19 Page: 1 of 2 PageID #: 1

                                                                                              DEC 18 2019
                                                                                          U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF MO
                                     UNITED STATES DISTRICT COURT                              ST.LOUIS
                                     EASTERN DISTRICT OF MISSOURI
                                           EASTERN DIVISION

       UNITED STATES OF AMERICA,                     )
                                                     )
                        Plaintiff,                   )
                                                     )
                            v.                       )   N

      /'
                                                     )
                                                     )
                                                              4:19CR01027 PLC
       KELVIN THOMPSON,                              )
                                                     )
                        Defendant.                   )
                                                     )

                                              INFORMATION

                                                  COUNT I

      The United States Attorney charges that:

              On or about August 20, 2019, within the Eastern District of Missouri, the defendant,

_)
                                          KELVIN THOMPSON,

      did use threats of force to attempt to intimidate and impede a Social Security Claims

      Representative who was acting in an official capacity to carry out a duty under the Social

     , Security Act.

              In violation of Title 42, United States Code, Section 1320a-8b.


                                                           JEFFREY B. JENSEN
                                                           United States Attorney


                                                              U-
                                                           DTI\NERH:nocKE, #61670MO
                                                           Special Assistant United States Attorney
    Case: 4:19-cr-01027-PLC Doc. #: 1 Filed: 12/18/19 Page: 2 of 2 PageID #: 2




UNITED STATES OF AMERICA                       )
EASTERN DIVISION                               )
EASTERN DISTRICT OF MISSOURI                   )


     I, Diane E.H. Klocke, Special Assistant United States Attorney for the Eastern District of

Missouri, being duly sworn, do say that the foregoing information is true as. I verily believe.




                                      DIANEE.H. KLOCKE, #61670MO


      Subscribed and sworn to before me this   Jf!2_     day of December, 2019.




                                      By:
